RECOMMENDED FOR FULL-TEXT PUBLICATION
                           Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                   File Name: 15a0095p.06

                 UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                 _________________


 UNITED STATES OF AMERICA,                            ┐
                               Plaintiff-Appellant,   │
                                                      │
                                                      │      No. 14-3540
       v.                                             │
                                                       >
                                                      │
 ARON LICHTENBERGER,                                  │
                              Defendant-Appellee.     │
                                                      ┘
                     Appeal from the United States District Court
                      for the Northern District of Ohio at Toledo.
                   No. 3:12-cr-00570—James G. Carr, District Judge.
                                Argued: January 20, 2015

                             Decided and Filed: May 20, 2015

              Before: MERRITT, STRANCH, and DONALD, Circuit Judges.

                                  _________________

                                       COUNSEL

ARGUED: Gene Crawford, UNITED STATES ATTORNEY’S OFFICE, Toledo, Ohio, for
Appellant. Joel C. Bryant, UNIVERSITY OF MICHIGAN LAW SCHOOL FEDERAL
APPELLATE LITIGATION CLINIC, Ann Arbor, Michigan, for Appellee. ON BRIEF: Gene
Crawford, UNITED STATES ATTORNEY’S OFFICE, Toledo, Ohio, for Appellant. Joel C.
Bryant, UNIVERSITY OF MICHIGAN LAW SCHOOL FEDERAL APPELLATE
LITIGATION CLINIC, Ann Arbor, Michigan, Melissa M. Salinas, Gregory Geist, OFFICE OF
THE FEDERAL PUBLIC DEFENDER, Toledo, Ohio, for Appellee.




                                             1
No. 14-3540                     United States v. Lichtenberger                              Page 2

                                       _________________

                                            OPINION
                                       _________________

       BERNICE BOUIE DONALD, Circuit Judge. This case deals with the suppression of
evidence discovered during a private search and reviewed shortly thereafter by a police officer
without a warrant. In 2011, defendant Aron Lichtenberger (“Lichtenberger”) was arrested at the
home he shared with his girlfriend, Karley Holmes (“Holmes”), for failing to register as a sex
offender with the local authorities.     After his arrest, Holmes hacked into Lichtenberger’s
personal laptop computer, where she discovered a number of images of child pornography.
Holmes contacted the police, and when an officer arrived, Holmes showed the officer some of
the images on the laptop. The officer then obtained a warrant for the laptop and its contents,
which led to the present charges against Lichtenberger. Before trial, Lichtenberger filed a
motion to suppress the laptop evidence, which the district court granted. The government
appeals. As there are extensive privacy interests at stake in searches of a laptop, and as the
officer had far less than “virtual certainty” regarding what he was going to see when Holmes
showed him the results of her search, we AFFIRM.

                                                 I.

       The facts, as presented in the district court’s suppression order, are undisputed.

              On November 26, 2011, in the afternoon, Lichtenberger was with Karley
       Holmes, his girlfriend, at their shared home in Cridersville, Ohio. They lived
       there with Holmes’s mother, who owned the residence. That day, two friends of
       Holmes’s mother came over to the residence and told both Holmes and her
       mother that Lichtenberger had been previously convicted of child pornography
       offenses.
               One of the mother’s friends then called the police. Several officers,
       including Douglas Huston, from the Cridersville Police Department[,] came to the
       residence. Holmes requested that the police escort Lichtenberger off the property
       because she did not want him living there anymore. Officer Huston determined
       that Lichtenberger had an active warrant for his arrest for failing to register as a
       sex offender, arrested him, and removed him from the property.
              Later that day, Holmes went into the bedroom she shared with
       Lichtenberger and retrieved his laptop. At the suppression hearing, she testified
No. 14-3540                         United States v. Lichtenberger                               Page 3

        that she wanted to access his laptop because defendant “would never let me use it
        or be near him when he was using it and I wanted to know why.” The laptop was
        password protected, but Holmes hacked the laptop by running a password
        recovery program. She then changed the password.
               Once she accessed the laptop, she clicked on different folders and
        eventually found thumbnails [sic] images of adults engaging in sexual acts with
        minors. She clicked on one of the thumbnails to see the larger image. When she
        found the first image, she took the laptop to the kitchen to show her mother.
        There, they clicked through several more sexually-explicit images involving
        minors. She closed the laptop and called the Cridersville Police Department.
                Officer Huston returned to the residence. In the kitchen, Holmes told the
        officer that she found child pornography on the defendant’s laptop. She also told
        him that the laptop belonged to the defendant and that he was the only one who
        would access and use it. She explained that one time she tried to use the laptop
        and the defendant immediately became upset and told her to stay away from it.
        Lastly, Holmes told Officer Huston that she hacked the laptop to access it because
        it was password protected.
                Officer Huston then asked Holmes if she could boot up the laptop to show
        him what she had discovered. Holmes opened the laptop lid and booted it up to
        take it out of sleep mode. She then reentered the new password she created.
        Officer Huston asked her to show him the images. Holmes opened several folders
        and began clicking on random thumbnail images to show him. Officer Huston
        recognized those images as child pornography. He then asked Holmes to shut
        down the laptop.
                After consulting with his police chief over the phone, Officer Huston
        asked Holmes to retrieve other electronics belonging to Lichtenberger. She gave
        him Lichtenberger’s cell phone, flash drive, and some marijuana. Officer Huston
        then left the premises with those items, the laptop, and its power cord.

United States v. Lichtenberger, 19 F. Supp. 3d 753, 754-55 (N.D. Ohio 2014). Holmes later
testified that when she was reviewing Lichtenberger’s laptop, she viewed approximately 100
images of child pornography saved in several subfolders inside a folder entitled “private.”1
Holmes also testified that she showed Officer Huston “a few pictures” from these files, although
she was not sure if they were among the same images she had seen in her original search.
Officer Huston testified that Holmes showed him “probably four or five” photographs.




        1
          “They were in a folder marked ‘private,’ and when you clicked on the folder it came up with multiple
other folders. And they were labeled with numbers that said two, three, four, five up to 12, and then when you
clicked on one of those files, it came up with images in those individual files.”
No. 14-3540                            United States v. Lichtenberger                                      Page 4

         Lichtenberger was indicted on December 5, 2012, on three counts of receipt, possession,
and distribution of child pornography under 18 U.S.C. §§ 2252(a)(2), (a)(4)(B), and (b). Before
trial, Lichtenberger moved to suppress all evidence obtained pursuant to Officer Huston’s
warrantless review of the laptop with Holmes on November 26, 2011.2 Lichtenberger argued
that when Officer Huston directed Holmes to show him what she had found, Holmes was acting
as an agent of the government such that the search was impermissible under the Fourth
Amendment. The government countered that the review Officer Huston conducted was valid
under the private search doctrine, which permits a government agent to verify the illegality of
evidence discovered during a private search. Following a suppression hearing and additional
briefing from the parties, the district court granted Lichtenberger’s motion to suppress the laptop
evidence. Lichtenberger, 19 F. Supp. 3d at 760. The government appeals.

                                                           II.

                                                          A.

         In reviewing a district court’s order to suppress evidence, we consider the district court’s
“conclusions of law and application of the law to the facts . . . de novo.” United States v.
Bowers, 594 F.3d 522, 525 (6th Cir. 2010) (quoting United States v. Hardin, 539 F.3d 404, 416
(6th Cir. 2008)) (internal quotation marks omitted). We review the district court’s factual
findings for clear error. Id.

                                                           B.

         The private search doctrine originated from the Supreme Court’s decision in United
States v. Jacobsen, 466 U.S. 109 (1984). As with any Fourth Amendment case, the facts
underlying the Jacobsen case are key to its holding. In 1981, Federal Express (“FedEx”)
employees were inspecting a package—a box wrapped in brown paper—that had been damaged
in transit. Id. at 111. The employees opened the box and discovered that it contained a duct-tape
tube about ten inches long nestled among wadded sheets of newspaper. Id. The employees
removed the tube from the box and cut a slit in the end of the tube. Id. Inside, they found
         2
          Lichtenberger initially sought to suppress other evidence, as well, but the government responded that it did
not intend to present the other evidence at trial. Suppression of the laptop was the sole issue before the district court
when it issued its order of April 30, 2014. Lichtenberger, 19 F. Supp. 3d at 754 n.1. It remains the sole issue on
appeal.
No. 14-3540                     United States v. Lichtenberger                           Page 5

multiple zip-lock bags of a white, powdery substance. Id. The employees placed the bags back
in the tube, put the tube back in the box, and called the Drug Enforcement Administration
(“DEA”). Id. A DEA agent arrived and found the box open on a desk. Id. The agent observed
that the tube inside had a slit cut into it, and removed the bags from the tube. Id. He then
opened each bag and removed a trace amount of the powder for an on-site field test. Id. at 111-
12. The test positively identified the substance as cocaine. Id. at 112. Based on the agent’s
findings, the DEA procured a warrant to search the place to which the package had been
addressed and subsequently arrested the defendants. Id.

       The question before the Supreme Court was whether the DEA agent’s search of the
package and field test of its contents—both conducted without a warrant—violated the Fourth
Amendment. If so, the package and any evidence obtained pursuant to the warrant based on its
contents were inadmissible. The Court began with the fundamental principle that the Fourth
Amendment protects “an expectation of privacy that society is prepared to consider reasonable.”
Id. at 113. When a government agent infringes on this reasonable expectation, a “search” occurs
for the purposes of the Fourth Amendment, and the government must obtain a warrant or
demonstrate that an exception to the warrant requirement applies.            However, the Fourth
Amendment only protects against “governmental action; it is wholly inapplicable ‘to a search or
seizure, even an unreasonable one, effected by a private individual not acting as an agent of the
Government or with the participation or knowledge of any governmental official.’” Id. at 113-14
(quoting Walter v. United States, 447 U.S. 649, 662 (1980) (Blackmun, J., dissenting)); see also
id. at 115 (“The initial invasions of [defendants’] package were occasioned by private action. . . .
Whether those invasions were accidental or deliberate, and whether they were reasonable or
unreasonable, they did not violate the Fourth Amendment because of their private character.”)
(footnote omitted).

       Applying these principles, the Supreme Court distinguished between the invasion of
privacy that resulted from the FedEx employees’ search of the package and the invasion that
resulted from the DEA agent’s subsequent review, because “[o]nce frustration of the original
expectation of privacy occurs, the Fourth Amendment does not prohibit governmental use of the
now-nonprivate information.”      Id. at 117.    The Court held that, in a situation where “a
No. 14-3540                       United States v. Lichtenberger                         Page 6

governmental search . . . follows on the heels of a private one[,]” “[t]he additional invasions of [a
person’s] privacy by the government agent must be tested by the degree to which they exceeded
the scope of the private search.” Id. at 115. In other words, the government’s ability to conduct
a warrantless follow-up search of this kind is expressly limited by the scope of the initial private
search. Id. at 116 (“[T]he Government may not exceed the scope of the private search unless it
has the right to make an independent search.”).

       The Court therefore analyzed whether the DEA agent’s after-occurring search had
exceeded the scope of the FedEx employees’ initial search of the package. The Court found that
the agent’s removal of the cocaine from the package remained within the scope—and was
therefore permissible under the Fourth Amendment—because he was merely confirming what
the employees had told him and there was a “virtual certainty” that he was going to find
contraband and little else in the package. Id. at 118-20 (footnote omitted) (citing Coolidge v.
New Hampshire, 403 U.S. 443, 487-90 (1971) and Burdeau v. McDowell, 256 U.S. 456, 475-76
(1921)).   The Court then evaluated whether the cocaine field test conducted by the agent
exceeded the scope of the initial private search and found that it had because the FedEx
employees had taken no similar action. Id. at 121. However, the Court concluded that the field
test—which would merely confirm or refute that the powder was cocaine—could not disclose
any facts in which the defendants had a legitimate privacy interest protected by the Fourth
Amendment, and was therefore independently permissible to the extent it exceeded the scope of
the initial private search. Id. at 122-26.

                                                  C.

                                                  1.

       As discussed, the government argues that Officer Huston’s review and subsequent seizure
fall within the ambit of the private search doctrine as articulated by Jacobsen. Lichtenberger
argues that this Court’s holding in United States v. Allen, 106 F.3d 695, 699 (6th Cir. 1997),
prevents application of the private search doctrine in his case. In Allen, we declined to extend
No. 14-3540                           United States v. Lichtenberger                                    Page 7

the private search doctrine to an after-occurring search of a motel room—“a temporary abode
containing personal possessions” that is akin to a home.3 Id. We explained that,

        [u]nlike the package in Jacobsen . . . which “contained nothing but contraband,”
        Allen’s motel room was a temporary abode containing personal possessions.
        Allen had a legitimate and significant privacy interest in the contents of his motel
        room, and this privacy interest was not breached in its entirety merely because the
        motel manager viewed some of those contents. Jacobsen, which measured the
        scope of a private search of a mail package, the entire contents of which were
        obvious, is distinguishable on its facts; this Court is unwilling to extend the
        holding in Jacobsen to cases involving private searches of residences.

Id. at 699 (emphasis added).

        Lichtenberger argues that, because the laptop was in his home and because laptops may
contain private information similar to that in a home, our holding in Allen prevents application of
the private search doctrine to his case. While there is good reason to be concerned about the
breadth of private information contained in a laptop—see infra—Lichtenberger’s argument goes
a step too far. Homes are a uniquely protected space under the Fourth Amendment, and that
protection “has never been tied to measurement of the quality or quantity of information
obtained.” Kyllo v. United States, 533 U.S. 27, 37 (2001). Rather, any and all details in a home
“are intimate details, because the entire area is held safe from prying government eyes.” Id. The
fact remains that Officer Huston did not search Lichtenberger’s home. We decline to extend the
protection afforded to homes to a laptop computer.

        The parties do not dispute that Holmes acted solely as a private citizen when she searched
Lichtenberger’s laptop, that she invited Officer Huston into a common area of the residence she
and Lichtenberger shared (the kitchen), and that she then showed the officer a sample of what
she had found. The district court found that this fact pattern was analogous to the critical
elements of Jacobsen—a private search followed closely by a governmental search—and held

        3
           The facts of Allen are these. In 1993, the defendant checked into a motel. Allen, 106 F.3d at 697. After
he failed to pay his bill, the manager entered his room and discovered large amounts of marijuana in plain view. Id.
The manager left the room, locked it with a master key only she possessed, and called the police. Id. When officers
arrived, the manager opened the door for them and let them enter the room while she remained outside. Id. The
officers viewed the room for about fifteen seconds and observed not only the marijuana, but also the handle of a
pistol that was in plain sight. Id. Officers subsequently arrested the defendant and a jury convicted him of
possession of marijuana with intent to distribute and possession of a firearm during a drug trafficking crime. Id. at
697-98. On appeal, the defendant argued that the officers’ search of his motel room violated the Fourth
Amendment, and that any evidence derived therefrom was inadmissible. The government responded that the
officers’ actions were permissible under the private search doctrine. We disagreed. Id. at 699.
No. 14-3540                     United States v. Lichtenberger                         Page 8

that the private search doctrine applied in this case. We agree. This case presents an after-the-
fact confirmation of a private search. Accordingly, Jacobsen properly applies, as the district
court found. Lichtenberger, 19 F. Supp. 3d at 757.

                                                   2.

       Having found that Holmes’ initial search was private and that Jacobsen governs, the
district court erred in its ensuing analysis. Instead of proceeding to an analysis of the scope of
Officer Huston’s search vis-a-vis Holmes’ private search, the court addressed Lichtenberger’s
argument that Holmes was acting as an agent of the government when she showed Officer
Huston photographs on the laptop. The district court found:

                   The protections of the Fourth Amendment do not apply to a
               search or seizure “effected by a private individual not acting as an
               agent of the Government or with the participation or knowledge of
               any government official.” . . . Thus, I must determine whether
               Holmes acted as an agent of Officer Huston. If she did, I must
               suppress the laptop as evidence.

Id. at 758 (quoting Jacobsen, 466 U.S. at 113).

       Because Holmes re-opened the laptop and navigated its contents at Officer Huston’s
behest, the district court found that Holmes had acted as an agent of the government. Id. at 759
(relying on United States v. Robinson, 390 F.3d 853, 872 (6th Cir. 2004)). Under this agency
analysis, the court held that Officer Huston’s review of the photographs constituted an
impermissible warrantless search under the Fourth Amendment, and granted Lichtenberger’s
motion to suppress on that basis. Id. at 759-60.

       While we agree with the district court’s conclusion, we disagree with its approach.
Though the district court properly found that Jacobsen governed the case at bar, the court did not
apply the scope test articulated by the Supreme Court in that case. It is true that Jacobsen
discusses the essential distinction between searches conducted by a government agent and those
conducted by a private party, but that section of the opinion is dicta that clarifies why a
government search may properly follow on the heels of a private search. 466 U.S. at 119-20.
No. 14-3540                          United States v. Lichtenberger                                  Page 9

        Agency is relevant to Holmes’ initial search because government involvement at that
stage would remove the case from Jacobsen’s ambit entirely. Id. at 115 n.10 (noting that the
justification for the private search conducted by FedEx was questioned in a post-trial affidavit,
but because “lower courts found no governmental involvement in the private search, a finding
not challenged by respondents[, t]he affidavit [was] thus . . . of no relevance[.]”); see also
Bowers, 594 F.3d at 526 (“In this case, because it was wholly private action that first uncovered
the [evidence], with neither involvement by law enforcement nor an intent to aid law
enforcement, [the private searchers] cannot be considered government agents at the time that the
[evidence] was discovered initially.”)           And agency is relevant to an after-occurring search
analysis where the court determines that the after-occurring search exceeds the scope of the
initial private search.4 Jacobsen, 466 U.S. at 117-18 (“The Fourth Amendment is implicated
only if the authorities use information with respect to which the expectation of privacy has not
already been frustrated. In such a case the authorities have not relied on what is in effect a
private search, and therefore presumptively violate the Fourth Amendment if they act without a
warrant.”) But it is only possible to evaluate the elements of a government search “that exceeded
the scope of the initial private search” after those elements have been identified by comparing
the scope of the two searches.            Thus, in Jacobsen, the Supreme Court did not begin by
determining the agency behind the officer’s actions. Id. at 113-26. Rather, the Court first
evaluated whether the officer’s actions remained within the confines of the initial private search
conducted by the FedEx employees who discovered the package. Id. After determining those
limits, then the Court examined the elements of the officer’s search that went beyond the FedEx
employee’s actions (namely, the cocaine test the officer conducted). Id. at 122 (“The question
remains whether the additional intrusion occasioned by the field test, which had not been
conducted by the Federal Express agents and therefore exceeded the scope of the private search,
was an unlawful ‘search’ or ‘seizure’ within the meaning of the Fourth Amendment.”)
Accordingly, the correct inquiry is whether Officer Huston’s search remained within the scope of
Holmes’ earlier one.


        4
          In that instance, the government must show an independent justification for that element of the search
exceeding the scope. This application of agency is evident in the facts of Jacobsen, wherein a DEA agent—acting
openly in his role as a representative of law enforcement—conducted the after-occurring search in question. Id. at
113-26.
No. 14-3540                     United States v. Lichtenberger                         Page 10

                                                D.

        We find that the scope of Officer Huston’s search of Lichtenberger’s laptop exceeded
that of Holmes’ private search conducted earlier that day. This is, in large part, due to the
extensive privacy interests at stake in a modern electronic device like a laptop and the particulars
of how Officer Huston conducted his search when he arrived at the residence.

        We evaluate “[t]he reasonableness of an official invasion of the citizen’s privacy . . . on
the basis of the facts as they existed at the time that invasion occurred.” Jacobsen, 466 U.S. at
115. Under the private search doctrine, the critical measures of whether a governmental search
exceeds the scope of the private search that preceded it are how much information the
government stands to gain when it re-examines the evidence and, relatedly, how certain it is
regarding what it will find. Id. at 119-20 (finding the DEA agent’s search permissible because
“there was a virtual certainty that nothing else of significance was in the package[.] . . . The
advantage the Government gained thereby was merely avoiding the risk of a flaw in the
employees’ recollection, rather than in further infringing respondents’ privacy.”); see also id. at
117 (“This standard follows from the analysis applicable when private parties reveal other kinds
of private information to the authorities. . . . The Fourth Amendment is implicated only if the
authorities use information with respect to which the expectation of privacy has not already been
frustrated.”)

        These principles have guided our application of the private search doctrine for three
decades. We have held a government search permissible—that is, properly limited in scope—in
instances involving physical containers and spaces on the grounds that the officers in question
had near-certainty regarding what they would find and little chance to see much other than
contraband. For instance, in United States v. Bowers, the defendant’s roommate’s boyfriend
discovered a photo album containing what he believed to be child pornography in the
defendant’s bedroom dresser. 594 F.3d at 524. When the summoned authorities arrived at the
defendant’s home, his roommate directed them to the dining room table, where the agents
opened the album to view the potentially incriminating evidence. Id. at 524-25. We upheld the
agents’ search of the photo album because the roommate had already described the contents of
the album. Id. at 526. The agents therefore knew the album contained child pornography,
No. 14-3540                         United States v. Lichtenberger                                Page 11

“learn[ed] nothing that had not previously been learned during the private search,” and
“infringed no legitimate expectation of privacy.” Id. at 526 (quoting Jacobsen, 466 U.S. at 120)
(internal quotation marks omitted). In United States v. Richards, we held that police entry into a
storage unit containing images of child pornography was sufficiently limited under the private
search doctrine because “[t]he officers merely confirmed the prior knowledge that [the private
party] learned earlier in the day—that unit 234 contained child pornography.” 301 F. App’x 480,
483 (6th Cir. 2008).

        By contrast, we have declined to apply the private search doctrine where an officer’s
search of a physical space goes beyond the scope of the initial private search. In United States v.
Williams, the defendants’ landlord, after receiving a high water bill, entered their rental property
to check for leaks. 354 F.3d 497, 500 (6th Cir. 2003). The landlord had only inspected the
kitchen of the property before leaves strewn across the floor, a suspicious odor, and a lack of
light or furniture in the residence convinced her to leave and call the DEA. Id. At the landlord’s
request, a DEA agent inspected the entire house for a water leak. Id. at 500-01. He found no
leaks, but he did find a great deal of marijuana. Id. at 501. After assuming the space was not a
residence5 and contained “nothing but contraband,” we found the government’s search violated
the Fourth Amendment because it infringed upon the defendants’ constitutionally protected
privacy interests and those interests had not already been frustrated by the landlord’s incursion
earlier that day. Id. at 510.

        However, searches of physical spaces and the items they contain differ in significant
ways from searches of complex electronic devices under the Fourth Amendment. On this point,
we find the Supreme Court’s recent decision in Riley v. California, 134 S. Ct. 2473 (2014),
instructive. The Riley decision arose from two cases in which officers had found cell phones on
the defendants during searches incident to arrest, secured and searched the data on those cell
phones without warrants, and subsequently discovered evidence used against the defendants at
trial. Id. at 2480-82. The Riley Court held that the search-incident-to-arrest exception, which
permits law enforcement to search items found on a suspect’s person or in a suspect’s vehicle at
the time of arrest without a warrant, did not extend to the data on a cell phone. Id. at 2485.

        5
          We acknowledged in Williams that, were we to consider the structure a home, our holding in Allen would
have also prevented application of the private search doctrine. Id. at 510.
No. 14-3540                     United States v. Lichtenberger                        Page 12

Instead, the Court declared the searches unconstitutional, and emphasized that “officers must
generally secure a warrant before conducting such a search.” Id.

       The Riley Court explained that, under the Fourth Amendment, “we generally determine
whether to exempt a given type of search from the warrant requirement ‘by assessing, on the one
hand, the degree to which it intrudes upon an individual’s privacy and, on the other, the degree to
which it is needed for the promotion of legitimate governmental interests.’” Id. at 2484 (quoting
Wyoming v. Houghton, 526 U.S. 295, 300 (1999)). In the context of a search incident to arrest,
that determination must be made by weighing the governmental interests of officer safety and
preservation of evidence against the invasion of privacy inherent in searching the belongings
someone has on their person at the time of arrest. Id. When the belonging in question is a device
like a cell phone, the balance between governmental and privacy interests shifts enormously:

       [N]either of [these] rationales has much force with respect to digital content on
       cell phones. On the government interest side, [we have previously] concluded
       that the two risks identified. . . —harm to officers and destruction of evidence—
       are present in all custodial arrests. There are no comparable risks when the search
       is of digital data. In addition, [we have] regarded any privacy interests retained
       by an individual after arrest as significantly diminished by the fact of the arrest
       itself. Cell phones, however, place vast quantities of personal information
       literally in the hands of individuals. A search of the information on a cell phone
       bears little resemblance to the type of brief physical search considered in [our
       prior cases].

Id. at 2484-85 (discussing United States v. Robinson, 414 U.S. 218 (1973) and Chimel v.
California, 395 U.S. 752 (1969)). The Court reasoned that “when privacy-related concerns are
weighty enough[,] a search may require a warrant, notwithstanding the diminished expectations
of privacy of the arrestee.” Id. at 2488 (quoting Maryland v. King, 133 S. Ct. 1958, 1979
(2013)).

       Of particular relevance to our inquiry, the Supreme Court discussed the particular
qualities of electronic devices that must be considered. Cell phones, the Court noted, “are in fact
minicomputers that also happen to have the capacity to be used as a telephone. . . . One of the
most notable distinguishing features of modern cell phones is their immense storage capacity.”
Id. at 2489. That storage capacity
No. 14-3540                      United States v. Lichtenberger                          Page 13

       has several interrelated consequences for privacy. First, a cell phone collects in
       one place many distinct types of information—an address, a note, a prescription, a
       bank statement, a video—that reveal much more in combination than any isolated
       record. Second, a cell phone’s capacity allows even just one type of information
       to convey far more than previously possible. The sum of an individual’s private
       life can be reconstructed through a thousand photographs labeled with dates,
       locations, and descriptions; the same cannot be said of a photograph or two of
       loved ones tucked into a wallet. Third, the data on a phone can date back to the
       purchase of the phone, or even earlier. A person might carry in his pocket a slip
       of paper reminding him to call Mr. Jones; he would not carry a record of all his
       communications with Mr. Jones for the past several months, as would routinely be
       kept on a phone.

Id. Thus, the likelihood that an electronic device will contain 1) many kinds of data, 2) in vast
amounts, and 3) corresponding to a long swath of time, convinced the Riley Court that officers
must obtain a warrant before searching such a device incident to arrest. Id.

       We reach the same conclusion regarding the private search doctrine in the case at bar. As
with any Fourth Amendment inquiry, we must weigh the government’s interest in conducting the
search of Lichtenberger’s property against his privacy interest in that property. That the item in
question is an electronic device does not change the fundamentals of this inquiry. But under
Riley, the nature of the electronic device greatly increases the potential privacy interests at stake,
adding weight to one side of the scale while the other remains the same. Id. at 2488.

       This shift manifests in Jacobsen’s “virtual certainty” requirement. For the review of
Lichtenberger’s laptop to be permissible, Jacobsen instructs us that Officer Huston’s search had
to stay within the scope of Holmes’ initial private search. 466 U.S. at 119. To accomplish this,
Officer Huston had to proceed with “virtual certainty” that the “inspection of the [laptop] and its
contents would not tell [him] anything more than he already had been told [by Holmes.]” Id.
That plainly was not the case. As the district court found, “there was absolutely no virtual
certainty that the search of Lichtenberger’s laptop would have” revealed only what Officer
Huston had already been told. Lichtenberger, 19 F. Supp. 3d at 759; see also id. (“[T]he search
of a laptop is far more intrusive than the search of a container because the two objects are not
alike. . . . [G]iven the amount of data a laptop can hold, there was absolutely no virtual certainty”
as there was in Jacobsen.).
No. 14-3540                       United States v. Lichtenberger                      Page 14

       Considering the extent of information that can be stored on a laptop computer—a device
with even greater capacity than the cell phones at issue in Riley—the “virtual certainty” threshold
in Jacobsen requires more than was present here. When Office Huston arrived, he asked Holmes
to show him what she had found. While the government emphasizes that she showed Officer
Huston only a handful of photographs, Holmes admitted during testimony that she could not
recall if these were among the same photographs she had seen earlier because there were
hundreds of photographs in the folders she had accessed. And Officer Holmes himself admitted
that he may have asked Holmes to open files other than those she had previously opened. As a
result, not only was there no virtual certainty that Officer Huston’s review was limited to the
photographs from Holmes’s earlier search, there was a very real possibility Officer Huston
exceeded the scope of Holmes’s search and that he could have discovered something else on
Lichtenberger’s laptop that was private, legal, and unrelated to the allegations prompting the
search—precisely the sort of discovery the Jacobsen Court sought to avoid in articulating its
beyond-the-scope test.

       All the photographs Holmes showed Officer Huston contained images of child
pornography, but there was no virtual certainty that would be the case. The same folders—
labeled with numbers, not words—could have contained, for example, explicit photos of
Lichtenberger himself: legal, unrelated to the crime alleged, and the most private sort of images.
Other documents, such as bank statements or personal communications, could also have been
discovered among the photographs. So, too, could internet search histories containing anything
from Lichtenberger’s medical history to his choice of restaurant. The reality of modern data
storage is that the possibilities are expansive.

       We are not alone in our approach to these modern considerations under the Fourth
Amendment. Our sister circuit courts have placed a similar emphasis on virtual certainty in their
application of Jacobsen to searches of contemporary electronic devices. In United States v.
Runyan, the Fifth Circuit adopted a relatively broad approach when it partially excluded the
fruits of a warrantless government search of computer disks alleged to contain child
pornography. 275 F.3d 449, 464 (5th Cir. 2001). In that case, the defendant’s ex-wife turned
over a number of disks to police, but she had only viewed the contents of some of them. Id. at
No. 14-3540                            United States v. Lichtenberger                                    Page 15

453. Analogizing the various disks to opened and unopened containers, the court found that “the
police exceed the scope of a prior private search when they examine a closed container that was
not opened by the private searchers unless the police are already substantially certain of what is
inside that container based on the statements of the private searchers, their replication of the
private search, and their expertise.” Id. at 463 (emphasis added). Where the defendant’s ex-wife
had previously viewed files on a disk and confirmed they contained child pornography,
therefore, the court upheld the police’s after-occurring inspection. Id. at 464. However, where
the ex-wife had not viewed a disk, the police had no “substantial certainty” regarding their
contents, and the court found that those searches violated the Fourth Amendment. Id.

         A decade later, the Seventh Circuit applied the same rationale to uphold police review of
similar evidence. In Rann v. Atchison, a 15-year-old victim of child pornography reported the
defendant to the police. 689 F.3d 832, 834 (7th Cir. 2012). After the police interview, she went
home and retrieved a memory card containing evidence to support her allegations. Id. The
defendant’s wife (and the victim’s mother) later provided a computer zip drive with similarly
incriminating evidence stored on it. Id. While the police reviewed both items without a warrant,
the court held the after-occurring searches permissible under Jacobsen and Runyan:

         The Illinois Appellate Court specifically found that [t]his is not a case where
         multiple pieces of potential evidence were turned over to the police, who then had
         to sift through the potential evidence to discover if any factual evidence existed.
         To the contrary, in this case [the victim] turned exactly one memory card over to
         the police, and her mother gave the police exactly one zip drive. We cannot
         imagine more conclusive evidence that [the victim] and her mother knew exactly
         what the memory card and the zip drive contained.6 . . . Likewise, even if the
         police more thoroughly searched the digital media devices than [the victim] and
         her mother did and viewed images that [the victim] or her mother had not viewed,
         per the holding in Runyan, the police search did not exceed or expand the scope of
         the initial private searches. Because [the victim] and her mother knew the
         contents of the digital media devices when they delivered them to the police, the
         police were “substantially certain” the devices contained child pornography.

         6
           Specifically, the court found that the record supported the notion the victim’s mother had actually saved
the materials to the zip drive herself, making her knowledge of the evidence it contained far more comprehensive
than Holmes’ knowledge of the contents of Lichtenberger’s laptop in the instant case. Id. at 837-38 (highlighting
the Illinois Appellate Court’s finding that “[a]lthough no testimony exists regarding how the images on the zip drive
came to be there . . . it seems highly likely that [the victim]’s mother [compiled] the images on the zip drive herself,
downloading them from the family computer,” and holding that “the Illinois Appellate Court’s factual findings are
reasonable, and [defendant] has failed to present clear and convincing evidence—indeed, any evidence
whatsoever—to overcome the presumption of correctness we give to the state court’s finding.”)
No. 14-3540                     United States v. Lichtenberger                        Page 16

       Accordingly, the subsequent police search did not violate the Fourth Amendment,
       and Rann’s ineffective assistance of counsel claim must fail.

Id. at 837-38 (internal quotation marks omitted) (emphasis added).

       A case with similar concerns regarding police review of pornographic images on a laptop
was recently decided by the Ninth Circuit, as well. In United States v. Tosti, the court found that
an after-occurring search was permissible under Jacobsen, noting that:

                     The district court explicitly found that Detective Shikore had
               viewed only those photos Suzuki had already viewed. Tosti does
               not contest that conclusion here, nor does the record contradict
               it. . . .
                     Even assuming that Detective Shikore viewed enlarged
               versions of the thumbnails, he still did not exceed the scope of
               Suzuki’s prior search because Suzuki and both detectives testified
               that they could tell from viewing the thumbnails that the images
               contained child pornography. That is, the police learned nothing
               new through their actions. Since Suzuki—a private individual to
               whom Tosti had voluntarily delivered his computer with the
               explicit understanding that he would inspect the system to
               complete the repairs—could discern the content of the photos, any
               expectation of privacy Tosti had in those pictures was
               extinguished. Whether detectives later enlarged them (or the size
               of the enlargements, for that matter) is thus irrelevant.

733 F.3d 816, 822 (9th Cir. 2013). Unlike in the case at bar, the record in Tosti clearly
established that Detective Shikore saw the exact same images as Suzuki had in a preceding
private search. Here, we have a record that establishes the opposite: Holmes was not at all sure
whether she opened the same files with Officer Huston as she had opened earlier that day. Other
courts have conducted a similar analysis in parallel cases. See, e.g., United States v. Goodale,
738 F.3d 917, 921 (8th Cir. 2013), cert. denied, 134 S. Ct. 2856 (2014); cf. United States v.
Odoni, 782 F.3d 1226, 1238-39 (11th Cir. 2015).

       We find that Officer Huston’s lack of “virtual certainty” when he reviewed the contents
of Lichtenberger’s laptop is dispositive in this instance. However, we also note that, like the
cases in Riley, the situation here lacked some of the risks that support an immediate search.
Riley, 134 S. Ct. at 2486-88.     The need to confirm the laptop’s contents on-site was not
immediate. Lichtenberger was nowhere near the premises, having been arrested earlier that day;
No. 14-3540                      United States v. Lichtenberger                       Page 17

the images were not in danger of erasure, deterioration, or tampering. Id. at 2586 (“[O]nce law
enforcement officers have secured a cell phone, there is no longer any risk that the arrestee
himself will be able to delete incriminating data from the phone.”). The laptop presented no
cognizable, immediate threat to Officer Huston, Holmes, or anyone else when Officer Huston
arrived at the Holmes residence to review it. Id. at 2485 (“Digital data stored on a cell phone
cannot itself be used as a weapon to harm an arresting officer or to effectuate the arrestee’s
escape. Law enforcement officers remain free to examine the physical aspects of a phone to
ensure that it will not be used as a weapon[.]”) These circumstances were knowable to Officer
Huston at the time he arrived.

       In light of the information available at the time the search was conducted, the strong
privacy interests at stake, and the absence of a threat to government interests, we conclude that
Officer Huston’s warrantless review of Lichtenberger’s laptop exceeded the scope of the private
search Holmes had conducted earlier that day, and therefore violated Lichtenberger’s Fourth
Amendment rights to be free from an unreasonable search and seizure. The laptop evidence and
evidence obtained pursuant to the warrant issued on the basis of its contents must be suppressed.

                                                III.

       For the foregoing reasons, we AFFIRM the decision of the district court and REMAND
the case for further proceedings consistent with this opinion.